            Case 6:20-cv-00776-ADA Document 20 Filed 11/10/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 ESTECH SYSTEMS, INC.,

                Plaintiff,
        v.                                           Civil Action No. 6:20-cv-00776-ADA

 HWC WIRE & CABLE COMPANY d/b/a
 HOUSTON WIRE & CABLE COMPANY,

                Defendant.


                             CASE READINESS STATUS REPORT

       Plaintiff Estech Systems, Inc. (“Plaintiff”) and Defendant HWC Wire & Cable Company

d/b/a Houston Wire & Cable Company (“Defendant”) hereby provide the following status report

in advance of the initial Case Management Conference (CMC).

                                 FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on August 25, 2020. Plaintiff filed a First Amended

Complaint on November 4, 2020.

                              RESPONSE TO THE COMPLAINT

       Defendant filed a Motion to Dismiss Under Fed. R. Civ. P 12(b)(6) or in the Alternative,

Rule 12(e) Motion to Provide More Definite Statement on October 14, 2020. This motion was

mooted by the filing of the First Amended Complaint. Defendant’s Response is due November

18, 2020.

                                   PENDING MOTIONS

       None.
          Case 6:20-cv-00776-ADA Document 20 Filed 11/10/20 Page 2 of 5




                     RELATED CASES IN THIS JUDICIAL DISTRICT

               The related cases in this judicial district are the following:

   1. Estech Systems, Inc. v. Energy Transfer LP, Civil Action No. 6:20-cv-00773-ADA;

   2. Estech Systems, Inc. v. Gensler Architecture, Design & Planning, P.C. d/b/a Gensler and

        M. Arthur Gensler Jr. & Associates, Inc., Civil Action No. 6:20-cv-00774-ADA;

   3. Estech Systems, Inc. v. Howard Midstream Energy Partners d/b/a Howard Energy

        Partners, Civil Action No. 6:20-cv-00777;

   4. Estech Systems, Inc. v. Private Jets, Inc., Civil Action No. 6:20-cv-00320-ADA;

   5. Estech Systems, Inc. v. Regions Financial Corporation, Civil Action No. 6:20-cv-00322-

        ADA; and

   6. Estech Systems, Inc. v. SWBC Mortgage Corporation and Southwest Business

        Corporation, Civil Action No. 6:20-cv-00778-ADA.

                             IPR, CBM, AND OTHER PGR FILINGS

        There are no known IPR, CBM, or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

        Plaintiff has not yet served Preliminary Infringement Contentions. Plaintiff has asserted

four patents and intends to assert approximately 32 claims.

                        APPOINTMENT OF TECHNICAL ADVISER

        The parties do not believe that the appointment of a Technical Adviser is necessary for this

case.

                                MEET AND CONFER STATUS

        Plaintiff and Defendant conducted a meet and confer conference on November 10, 2020

and have no pre-Markman issues to raise at the CMC. The parties have reviewed Judge Albright’s



                                                      2
         Case 6:20-cv-00776-ADA Document 20 Filed 11/10/20 Page 3 of 5




Standing Order Governing Proceedings in Patent Cases and will discuss any limitations concerning

discovery and claim construction matters at a later date.


Dated: November 10, 2020                      Respectfully submitted,


                                              By:     /s/ Chad Ennis
                                              Fred I. Williams
                                              Texas State Bar No. 00794855
                                              Michael Simons
                                              Texas State Bar No. 24008042
                                              Jonathan L. Hardt
                                              Texas State Bar No. 24039906
                                              Chad Ennis
                                              Texas State Bar No. 24045834
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              327 Congress Ave., Suite 490
                                              Austin, TX 78701
                                              Tel: 512-543-1354
                                              fwilliams@wsltrial.com
                                              msimons@wsltrial.com
                                              jhardt@wsltrial.com
                                              cennis@wsltrial.com

                                              Todd E. Landis
                                              State Bar No. 24030226
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              2633 McKinney Ave., Suite 130 #366
                                              Dallas, TX 75204
                                              Tel: 512-543-1357
                                              tlandis@wsltrial.com

                                              John Wittenzellner
                                              Pennsylvania State Bar No. 308996
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              1735 Market Street, Suite A #453
                                              Philadelphia, PA 19103
                                              Tel: 512-543-1373
                                              johnw@wsltrial.com

                                              Attorneys for Plaintiff Estech Systems, Inc.




                                                     3
Case 6:20-cv-00776-ADA Document 20 Filed 11/10/20 Page 4 of 5




                           By: /s/ Patrick McGettigan
                           Patrick McGettigan
                           Knolle, Holcomb, Callahan & Taylor, P.C.
                           13625 Ronald Reagan Blvd.,
                           Building One, Suite 100
                           Cedar Park, Texas 78613
                           Ph: (512) 476-1121
                           pjm@khctlaw.com

                           OF COUNSEL:
                           Sailesh K. Patel
                           Helen H. Ji
                           Schiff Hardin LLP
                           233 South Wacker Drive, Suite 7100
                           Chicago, IL 60606
                           Ph: 312.258.5500
                           spatel@schiffhardin.com
                           hji@schiffhardin.com
                           Attorneys for Defendant HWC Wire & Cable
                           Company




                                 4
         Case 6:20-cv-00776-ADA Document 20 Filed 11/10/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(b)(1) on November 10, 2020.


                                                     /s/ Chad Ennis




                                                 5
